Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1 and 6-13 are pending. Claims 1 and 6-13 are examined on the merits.

Election/Restrictions
Applicant's election with traverse of rice bran extract, sleep disorder, C1-CS alcohol in the reply filed on Dec. 12, 2017 is acknowledged. However, Applicant did not point out the specific reason.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 3. 2016, Nov. 20, 2015, July 21. 2015 Is in compliance with the provisions of 37 GFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2005/0249823 A1) in view of Kawai et al. (US 4457863) and Zhao et al. (1987, Agric. Biol. Chem., 51: 1773-1777).
Murphy et al. teaches a method of treating sleep disorders (Claim 2) with a composition comprising essential fatty acid (Claim 19,) such as rice bran oil (Claim 5).  The condition of treating sleep disorders would be for a subject in need of treating sleep disorder.
However, Murphy et al. does not teach extracting in ethanol and hexane.
Kawai et al. teaches a method of extracting rice grains with ethanol and mixing with hexane to obtain insoluble material, which is re-fractionating (Claim 8).  The insoluble material would not have alcohol.  
Zhao et al. teaches a method of extracting oil from rice bran with hexane as conventional oil process (page 1773, left column, paragraph 1, lines 7-9). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use ethanol and hexane to extract rice bran oil because Kawai et al. teaches using ethanol to obtain a rice bran oil and Zhao et al. teaches using hexane to extract rice grain for extracting rice bran oil.  One would have been motivated to make a method of treating sleep disorder with rice bran oil for the expected benefit of using conventional methods to extract rice bran oil as taught by Kawai et al. and Zhao et al.  Absent evidence to the contrary, there would have been a reasonable expectation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
                                                                                                                                                                                                       /TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655